United States Court of Appeals
                       For the Eighth Circuit
                   ___________________________

                           No. 13-3661
                   ___________________________

                            Victor Ali Barakat

                  lllllllllllllllllllllPetitioner - Appellant

                                      v.

                              Scott P. Fisher

                  lllllllllllllllllllllRespondent - Appellee
                                  ____________

                Appeal from United States District Court
               for the District of Minnesota - Minneapolis
                              ____________

                         Submitted: May 2, 2014
                           Filed: May 7, 2014
                             [Unpublished]
                             ____________

Before WOLLMAN, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.
       Federal inmate Victor Barakat appeals from an order of the District Court1
denying his 28 U.S.C. § 2241 petition in which he challenged a decision of the
Bureau of Prisons to deny his request for a twelve-month placement in a Residential
Reentry Center (RRC). This appeal is moot, however, because Barakat was
transferred to an RRC during the pendency of this appeal, and thus the court can no
longer grant him the relief he requested. See Calderon v. Moore, 518 U.S. 149, 150
(1996) (per curiam) (noting that when an event occurs during the pendency of an
appeal that renders it impossible for the court to grant effective relief, the court
should dismiss the appeal as moot). As for Barakat’s request that the remainder of
his sentence be vacated, such relief is not available through a § 2241 petition. See
Matheny v. Morrison, 307 F.3d 709, 711 (8th Cir. 2002) (noting that while a prisoner
may attack the execution of his sentence in a § 2241 petition in the district of
incarceration, a challenge to the validity of the underlying sentence is properly raised
in motion under 28 U.S.C. § 2255 in the district of the sentencing court).
Accordingly, we dismiss this appeal.
                        ______________________________




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Steven E.
Rau, United States District Judge for the District of Minnesota.

                                          -2-